DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17, 20-21, 24-25, and 27-30, are allowed under this Office action.

Allowable Subject Matter
Claims 1-17, 20-21, 24-25, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 20-21, 24-25, and 27-30, were carefully reviewed and a search with regards to independent claims 1, 12-13, 25, and 29 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-17, 20-21, 24-25, and 27-30, specifically independent claims 1, 12-13, 25, and 29 the prior art searched was found to neither anticipate nor suggest an image processing system comprising: a first generation device configured to generate a foreground image including a foreground object based on an image of an imaging region captured by a first imaging apparatus and configured to transmit the foreground image at a first frame rate, the foreground image being used for generating a virtual viewpoint image; a second generation device configured to generate a part image— corresponding to a part of an image of an imaging region captured by a second imaging apparatus different from the first imaging apparatus, configured to transmit the part image at a second frame rate lower than the first frame rate, and configured to control not to transmit an image which corresponds to another part of the image of the imaging region captured by the second imaging apparatus and which is different from the part image, the part image being used for determining a color of a background region in the virtual viewpoint image to be generated; a third generation device configured to generate another part image corresponding to a part of an image of an imaging region captured by a third imaging apparatus different from the first imaging apparatus and the second imaging apparatus, configured to transmit said another part image at a third frame rate lower than the first frame rate and the second frame rate, and configured to control not to transmit an image which corresponds to another part of the image of the imaging region captured by the third imaging apparatus and which is different from said another part image, said another part image being used for determining a color of a background region in the virtual viewpoint image to be generated; and an image generation device configured to generate the virtual viewpoint image according to a virtual viewpoint based on the foreground image generated by the first generation device, and the part image generated by the second generation device and said another part image generated by the third generation device.
The most relevant arts searched, Tamir, etc. (US 20080192116 A1), modified by Wurmlin, etc. (US 20090315978 A1), Mizuno (US 20180089842 A1), and Handa, etc. (US 20190356906 A1), teach that an image processing system comprising: a first generation device configured to generate a foreground image including a foreground object based on an image of an imaging region captured by a first imaging apparatus and configured to transmit the foreground image, the foreground image being used for generating a virtual viewpoint image; a second generation device configured to generate a part image corresponding to a part of an image of an imaging region captured by a second imaging apparatus different from the first imaging apparatus, configured to transmit the part image, and configured to control not to transmit an image which corresponds to another part of the image of the imaging region captured by the second imaging apparatus and which is different from the part image, the part image being used for determining a color of a background region in the virtual viewpoint image to be generated; and an image generation device configured to generate the virtual viewpoint image according to a virtual viewpoint based on the foreground image generated by the first generation device and the part image generated by the second generation device. However, Tamir, modified by Wurmlin, Mizuno, and Handa, does not teaches every claimed limitation, especially the claimed limitation of "a second generation device configured to generate a part image corresponding to a part of an image of an imaging region captured by a second imaging apparatus different from the first imaging apparatus, configured to transmit the part image at a second frame rate lower than the first frame rate, and configured to control not to transmit an image which corresponds to another part of the image of the imaging region captured by the second imaging apparatus and which is different from the part image, the part image being used for determining a color of a background region in the virtual viewpoint image to be generated; a third generation device configured to generate another part image corresponding to a part of an image of an imaging region captured by a third imaging apparatus different from the first imaging apparatus and the second imaging apparatus, configured to transmit said another part image at a third frame rate lower than the first frame rate and the second frame rate, and configured to control not to transmit an image which corresponds to another part of the image of the imaging region captured by the third imaging apparatus and which is different from said another part image, said another part image being used for determining a color of a background region in the virtual viewpoint image to be generated; and an image generation device configured to generate the virtual viewpoint image according to a virtual viewpoint based on the foreground image generated by the first generation device, and the part image generated by the second generation device and said another part image generated by the third generation device” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612